Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 1 of 39 PageID #: 749



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------X
 CAPITAL 7 FUNDING,

                            Plaintiff,
                                                                           MEMORANDUM AND
           - against -                                                           ORDER
                                                                           17-CV-2374 (RRM) (ST)
 WINGFIELD CAPITAL CORPORATION, et al.,

                             Defendants.
 ------------------------------------------------------------------X
 ROSLYNN R. MAUSKOPF, Chief United States District Judge.

          Plaintiff Capital 7 Funding (“Capital 7”) brings this action alleging violations of the

 Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1961 et seq., and New York

 state law arising out of a joint venture it formed with defendant Wingfield Capital Corporation

 (“Wingfield”), called Three Leaf Capital LLC, which Capital 7 alleges defendants used to

 fraudulently siphon money from Capital 7. Now moving to dismiss are defendants Burgis

 Sethna, Heath Wagenheim, and Wingfield, (the “Sethna defendants”), as well as defendants

 Damian Laljie, Joseph Rabito, Prestige Investment Associates, Inc., and First Choice Payment

 Systems, Inc., (the “Laljie defendants”). The Sethna defendants also move to disqualify

 plaintiff’s counsel, Gary Tsirelman. For the reasons set forth below, the Laljie defendants’

 motion is granted in part and denied in part and the Sethna defendants’ motions are denied in

 their entirety.

                                               BACKGROUND

     I.        Relevant Facts

          The following facts are drawn from Capital 7’s Second Amended Complaint, (Second

 Amended Complaint, (“SAC”) (Doc. No. 26)), and are assumed to be true for the purposes of

 this Order.
Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 2 of 39 PageID #: 750



        Plaintiff Capital 7 is a New York corporation with its principal place of business in New

 York City. (SAC ¶ 10.) Defendant Wingfield is a Nevada corporation with its principal place of

 business in New York City. (Id. ¶ 11.) On November 25, 2015, Capital 7 and Wingfield agreed

 to form Three Leaf Capital LLC (“3 Leaf”), a joint venture limited liability company to be

 owned in equal shares by Capital 7 and Wingfield. (Id. ¶ 23; see also SAC, Ex. A (Joint Venture

 Agreement) (Doc. No. 26-1).)

        Capital 7 and Wingfield agreed that 3 Leaf was to operate “as a funding company,

 focusing on purchasing future receivables from businesses in need of short-term funding of less

 than $500,000.00.” (SAC ¶ 27.) Capital 7 and Wingfield agreed to each contribute $2,500,000

 in startup capital for 3 Leaf. (Id. ¶ 24.) 3 Leaf operated out of One Penn Plaza, Suite 2527, New

 York, New York. (Id. ¶ 25.) The office was leased either by Wingfield or by defendant Prestige

 Investment Associates, Inc. (“Prestige”). (Id.) Prestige is a Nevada corporation with its

 principal place of business in New York City. (Id. ¶ 12.) In November 2015, Capital 7 paid

 $78,750 to cover three months’ rent and the security deposit for the office space. (Id. ¶ 25.)

 Also named in the complaint is First Choice Payment Systems, Inc. d/b/a/ 1st Choice Payments

 (“First Choice”), a corporation incorporated and with its principal place of business in New

 York. (Id. ¶ 13.)

        Defendants Damian Laljie, Joseph Rabito, and Heath Wagenheim served, respectively, as

 Chief Operating Officer, Chief Financial Officer, and Chief Technology Officer of Wingfield.

 (SAC ¶¶ 15–17.) Capital 7 maintains that the “true owner and CEO” of Wingfield is defendant

 Burgis Sethna. (Id. ¶ 14.) Capital 7 alleges that Sethna was the “true owner and CEO” of

 Prestige and First Choice as well. (Id.)




                                                  2
Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 3 of 39 PageID #: 751



        Capital 7 and Wingfield agreed that Wagenheim, Laljie, and Rabito would serve as

 executives at 3 Leaf, managing its operations, but that Sethna would have the ultimate

 responsibility for the business. (SAC ¶¶ 26–32.) To this end, Wagenheim, Laljie, Rabito, and

 Sethna were co-signatories on 3 Leaf accounts. (Id. ¶ 33.) Despite having no formal executive

 position at 3 Leaf, Capital 7 alleges that Sethna supervised Laljie, Rabito, and Wagenheim’s

 work at 3 Leaf and hired and fired 3 Leaf employees. (Id. ¶ 63.)

        Capital 7 and defendants agreed that 3 Leaf would operate by providing immediate

 funding to businesses in exchange for a fixed share of the business’s future receivables, to be

 collected by withdrawing an agreed-upon portion of the business’s credit and debit card sales

 revenue directly from the business on a daily basis. (SAC ¶¶ 28–29.) These transactions were in

 essence loans, providing businesses with immediate cash in exchange for a larger value in future

 receivables. Sethna earned a six percent “management fee” calculated based on the total amount

 3 Leaf lent to businesses. (Id. ¶ 31.)

        Capital 7 alleges that Sethna, Wagenheim, Laljie, and Rabito “intended from the

 beginning to use 3 Leaf to defraud [Capital 7] and to siphon any monies invested into 3 Leaf” by

 Capital 7. (SAC ¶ 34.) Significantly, Capital 7 alleges that Wingfield never contributed any of

 the $2,500,000 in startup capital promised to 3 Leaf under the joint venture agreement. (Id. ¶ 42,

 Ex. A.) Capital 7 thus contributed all of 3 Leaf’s initial capital. (Id.)

        Defendants allegedly used 3 Leaf to defraud Capital 7 by arranging sham transactions

 with businesses that either did not exist, were “alter egos of Defendants, or [were] Defendants’

 co-conspirators.” (SAC ¶ 35.) Capital 7 alleges that Sethna paid co-conspirators to pose as

 businesses seeking loans from 3 Leaf. (Id. ¶ 44.) The first way defendants would siphon money

 from Capital 7 in these transactions was through payments to non-existent third-party brokers.



                                                   3
Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 4 of 39 PageID #: 752



 For each transaction, Sethna would represent to Capital 7 that he had hired and used an

 independent sales organization (“ISO”) broker to secure the customer’s business, and that this

 broker charged a 10% fee. (Id. ¶ 47.) In reality, Capital 7 maintains, no ISO broker was used.

 (Id.) With each transaction, Sethna would write a check from 3 Leaf to Wingfield and distribute

 the 10% fee among defendants. (Id. ¶ 47; see, e.g., id. ¶¶ 91, 93–95.)

        Defendants also allegedly siphoned money from Capital 7 by redirecting most of the

 value of the sham loans 3 Leaf gave to businesses back to defendants’ own accounts.

 Defendants allegedly used a few different strategies to siphon funds Capital 7 believed were

 being loaned in bona fide transactions, with the result that “the bulk” of the money 3 Leaf loaned

 to these businesses was ultimately redirected to defendants. (SAC ¶ 49.)

        First, in some cases, defendants never sent the loan to a third-party business in the first

 place. In these cases, defendants transferred a portion of the loan amount back into 3 Leaf’s

 account, falsely representing that the payments came from the third-party business. (SAC ¶ 73.)

        Second, in the version of the scheme that applies most consistently to the allegations in

 the complaint, Capital 7 would contribute money that 3 Leaf would then loan to a business

 conspiring with defendants. Under the agreement with the loan recipient, 3 Leaf was normally

 supposed to receive daily payments out of the recipient’s receivables. (SAC ¶ 50.) Instead,

 defendants would have the payments redirected to Wingfield accounts and, “generally within

 months” of when the loan was made, inform Capital 7 that the customer had defaulted. (Id. ¶¶

 46, 48–50.) Defendants would then tell Capital 7 that they were recovering the money from the

 loan recipient and begin transferring portions of the repayments owed by recipients into 3 Leaf’s

 account. (Id. ¶ 53.) Ultimately, however, these loan recipients would never repay the full value




                                                  4
Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 5 of 39 PageID #: 753



 of the loan and defendants would keep “the bulk” of the loaned money and pay the loan recipient

 a kickback. (Id. ¶¶ 45, 53.)

        For instance, the Second Amended Complaint details a loan 3 Leaf made in February

 2016 to Georgia-based Postal Hiring Authority. (SAC ¶ 188.) Capital 7 transferred to 3 Leaf the

 $200,000 required for the cash loan, and 3 Leaf then transferred the money to Postal Hiring

 Authority. (Id. ¶ 190.) Postal Hiring Authority, Capital 7 alleges, was recruited by defendants to

 “pos[e] as a legitimate counterparty,” but instead transferred the money received under the loan

 back to defendants “in exchange for a kickback.” (Id. ¶ 195.) To effectuate this scheme, Postal

 Hiring Authority defaulted on payments to 3 Leaf “within two months,” but then defendants

 claimed to have separately recovered the loan amount. (Id. ¶¶ 196–97.) Between February 11,

 2016, and August 9, 2016, Postal Hiring Authority made “automatic daily payments” to accounts

 defendants controlled, but only some of this money was ever redirected to 3 Leaf. (Id. ¶¶ 198–

 99.) Capital 7 alleges that defendants transferred $133,333 to 3 Leaf, but kept the remaining

 value of the loan. (Id. ¶ 199.)

        In the third variation of the scheme described, the loan recipient would pay back the loan

 via daily payments from its accounts or point of sale provider. (SAC ¶¶ 69–70.) While these

 payments would initially arrive consistently in 3 Leaf’s accounts, defendants would eventually

 redirect the payments to accounts they controlled. (Id. ¶ 70.) For instance, Capital 7 alleges that

 it contributed $60,000 so that 3 Leaf could complete a loan to New Jersey-based Quality

 Products USA, Corp., a corporation allegedly colluding with defendants, in exchange for

 $85,200 in receivables. (Id. ¶¶ 115, 117, 122–23.) Quality Products made payments to

 Wingfield, which then transferred payments to 3 Leaf. (Id. ¶ 118.) After $49,729 was repaid,

 however, in September 2016, defendants stopped making payments to 3 Leaf. (Id. ¶ 125.)



                                                  5
Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 6 of 39 PageID #: 754



 Defendants then took control of 3 Leaf’s accounts as well in October 2016. (Id. ¶¶ 58–59.)

 Capital 7 alleges that the loan to Quality Products was a sham. Any money transferred to

 Quality Products was always intended to be transferred right back to 3 Leaf, and ultimately to

 defendants, “in exchange for a kickback.” (Id. ¶ 134.)

        For some of the loans Capital 7 describes as being part of this version of the scheme,

 there is no allegation that the recipient conspired with defendants. Instead, defendants appear to

 have simply redirected loan repayments to their personal accounts and never transferred the

 value of the loan repayments to 3 Leaf. For example, Capital 7 alleges that in November 2015, 3

 Leaf entered into an agreement with Carillo Trucking (“Carillo”), a business located in Hereford,

 Texas, to provide $200,000 in cash in return for $280,000 paid back to 3 Leaf daily out of

 Carillo’s receivables. (SAC ¶¶ 87–89.) As Carillo made “regular” and “automatic” payments on

 the loan, the proceeds were directed to Wingfield’s account and Wingfield, generally after some

 delay, would transfer the money to 3 Leaf. (Id. ¶¶ 96–97.) On or about September 1, 2016,

 defendants began diverting the daily payments to other accounts under their control and ceased

 transferring Carillo’s payments to 3 Leaf altogether. (Id. ¶¶ 98–99.) In the end, 3 Leaf only

 collected $177,000 of the money owed to it by Carillo, while defendants took the remaining

 value of the loan. (Id. ¶ 100.) Capital 7 alleges that defendants followed a similar pattern with

 respect to a $280,000 loan 3 Leaf made to Wayne, Pennsylvania-based Two Paper Dolls, LLC,

 once again pocketing a purported $20,000 payment to an ISO broker, terminating transfer of

 repayment funds to 3 Leaf in September 2016, and ultimately retaining $103,000 of the $280,000

 owed. (SAC ¶¶ 102–114.)

        For both the Carillo and the Two Paper Dolls, LLC, loans, Capital 7 alleges that Sethna,

 Wagenheim, Laljie, and Rabito brokered the deal, but that Sethna told Capital 7 that a third-party



                                                  6
Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 7 of 39 PageID #: 755



 ISO broker had been used, and that the broker required a $20,000 fee. (Id. ¶¶ 90–94, 105–09.)

 Capital 7 alleges that the third-party broker did not exist, and that Sethna wrote $20,000 checks

 drawn on 3 Leaf’s account, payable to Wingfield, and then transferred this purported broker’s fee

 to defendants. (Id.)

        The three above patterns do not account for each sham loan alleged in the complaint. For

 instance, 3 Leaf entered into two separate agreements with 7110 Partners, LLC (“7110

 Partners”). In the December 2015, 3 Leaf agreed to purchase $248,500 of receivables from 7110

 Partners’s Mendoza Argentine Steak House, a restaurant formerly operating in Brooklyn, New

 York, for a $175,500 immediate cash payment, to be repaid daily. (SAC ¶ 137.) In the second

 agreement, made in March 2016, 3 Leaf agreed to purchase $195,000 in receivables from 7110

 Partners’s Bar 13, a bar located in Manhattan, in exchange for a $150,000 cash payment. (Id. ¶

 151.) Sethna stated that 3 Leaf would have to pay ISO broker fees to a fictitious third party for

 arranging these deals, but instead wrote checks for the fees of $17,500 and $15,000 to Wingfield

 and directed the funds to defendants. (Id. ¶¶ 138, 142–43, 152, 156–58.)

        In each case, after Sethna represented to Capital 7 that 7110 Partners was a legitimate

 customer, and that defendants would reimburse Capital 7 its contribution, Capital 7 transferred

 the cash payments to 3 Leaf, which in turn transferred them to 7110 Partners. (SAC ¶¶ 139,

 153.) Capital 7 alleges that defendants recruited 7110 Partners to “pos[e] as a legitimate

 counterparty to the funding agreement . . . in exchange for a kickback.” (Id. ¶¶ 145, 160.)

 Capital 7 alleges that 7110 Partners “immediately ceased operations of the restaurant funded by

 the agreement” after receiving the December 2015 payment “and distributing it among

 themselves and Defendants.” (Id. ¶ 146.) Under the December 2015 agreement, 7110 Partners

 was to deposit payments in a lockbox account, on which defendants were co-signatories, and



                                                  7
Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 8 of 39 PageID #: 756



 subsequently transfer the money in that account to 3 Leaf. (Id. ¶ 140.) 3 Leaf has been paid

 none of the money 7110 Partners owed under the agreement. (Id. ¶¶ 149–150.)

         Defendants allegedly hid the dissolution of the restaurant from Capital 7 so that the

 March 2016 funding agreement for Bar 13 would go forward. (SAC ¶ 147.) Under the March

 2016 agreement, 7110 Partners agreed that 25% of receivables would be transferred to a lockbox

 account on a daily basis, and subsequently transferred to 3 Leaf. (Id. ¶¶ 151, 154.) Defendants

 were co-signatories on the account. (Id. ¶ 151.) 7110 Partners made some payments to the

 lockbox account, which were then transferred to 3 Leaf. On June 10, 2016, however, defendants

 changed the password on the lockbox account. (Id. ¶ 162.) 7110 Partners continued making

 payments from June 15 through November 24, 2016, however, those payments were not sent to 3

 Leaf and were redirected to defendants. (Id. ¶¶ 161, 163.) 3 Leaf ultimately collected $70,816

 of the $195,000 it was supposed to receive under the agreement. (Id. ¶ 165.)

        Sethna allegedly admitted to Capital 7’s representatives that the owners of 7110 Partners

 were personal friends of his. (SAC ¶ 144.) When, in July 2016, Capital 7 representatives

 inquired about the payments 7100 Partners owed to 3 Leaf, Sethna and 7110 Partners co-owner

 Eddie Batiz allegedly came to the 3 Leaf offices “to intimidate and threaten [Capital 7]

 representatives.” (Id. ¶ 164.) Capital 7 alleges that Batiz “brought a golf club with him and

 threatened to use it to bludgeon [Capital 7’s] owners and representatives if they continued to

 inquire about payments due to 3 Leaf.” (Id.)

        In addition to the loans discussed above, Capital 7’s complaint details loans 3 Leaf made

 to a number of other companies. (SAC ¶¶ 177–423.) In each case, Capital 7 alleges that Sethna

 and defendants recruited the business owner to present the business as a legitimate counterparty,

 and that Sethna falsely represented in each case that a third party had brokered the deal and



                                                  8
Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 9 of 39 PageID #: 757



 wrote a check from 3 Leaf to defendants for 10% of the cash loan payment. (Id.) Finally, in

 each case, Capital 7 alleges that Sethna represented that defendants would reimburse Capital 7

 for its contribution of capital to 3 Leaf – half of which was supposed to come from Wingfield.

 (Id.; see also id. ¶ 42, Ex. A.)

         Capital 7 acknowledges that a “handful” of 3 Leaf’s transactions were legitimate, but

 maintains that defendants only made these loans to conceal their scheme. (SAC ¶ 44.) Capital 7

 also alleges that defendants hired “dozens of employees” for 3 Leaf, “virtually none of whom

 ever were able to close a sale or attract a customer.” (Id. ¶ 54.) Defendants allegedly intended to

 use these employees as another source of income. (Id.) According to Capital 7, Sethna threated

 to use his connections to organized crime to order criminals “to hurt or kill the employees or

 their families” if the employees did not give Sethna a portion of their 3 Leaf paychecks. (Id. ¶¶

 55–56.) Capital 7 alleges that Sethna made the same threats to Capital 7’s owners and

 representatives in order to prevent them from terminating the scheme. (Id. ¶ 57.)

         Capital 7 maintains that Sethna organized the above-described scheme and served as its

 “ringleader.” (SAC ¶ 61.) Sethna directed the work of Wagenheim, Laljie, and Rabito, who

 allegedly participated in the scheme by, among other things,

         concealing Sethna’s activities, by falsifying records to conceal the scheme from
         [Capital 7], by falsifying records, including expense reports, to inflate the day-to-
         day costs of running 3 Leaf to conceal siphoned money, by making
         misrepresentations to [Capital 7] and its representatives regarding the amounts
         recouped from 3 Leaf’s supposed customers, and by generally bolstering Sethna’s
         assurances at meetings with Defendants and [Capital 7’s] representatives
         regarding 3 Leaf that 3 Leaf’s business was operating smoothly.

 (Id. ¶ 64.)

         Finally, in October 2016, defendants removed Capital 7 and its representatives as co-

 signatories on accounts held by 3 Leaf, “effectively seizing 3 Leaf’s assets.” (SAC ¶ 58.) The



                                                   9
Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 10 of 39 PageID #: 758



 seized accounts included accounts from Empire State Bank, Astoria Bank, and Bank of America

 holding $91,000, $25,800, and $500 respectively. (Id. ¶ 59.)

    II.      Complaint

          Capital 7 filed its complaint in this action on April 20, 2017. (Doc. No. 1.) Since then,

 Capital 7 has filed two amended complaints. (Amended Complaint (Doc. No. 4); SAC.) The

 Second Amended Complaint is now the operative pleading in this action.

          In its Second Amended Complaint, Capital 7 brings two claims under the Racketeer

 Influenced and Corrupt Organizations (“RICO”) Act, 18 U.S.C. § 1961 et seq. Capital 7 brings

 its first RICO claim under 18 U.S.C. § 1962(c), alleging that defendants operated an enterprise

 affecting interstate commerce by which they engaged in a pattern of racketeering activity that

 included wire fraud, money laundering, and extortion. (SAC ¶¶ 426–27.) As the basis for the

 wire fraud predicate acts, Capital 7 points to defendants’ alleged practices of using the wires to

 misrepresent 3 Leaf’s business deals, to conceal and further the scheme, and “to siphon money

 from 3 Leaf and Plaintiffs via the diversion of automatic transfers of monies from 3 Leaf’s

 customers into accounts controlled by Defendants.” (Id. ¶¶ 427–29.) As the basis of the money

 laundering predicate acts, Capital 7 points to defendants’ use of “the proceeds from their wire

 fraud to further finance their illegal scheme.” (Id. ¶ 77.) As the basis for the extortion predicate

 acts, Capital 7 points to defendants’ alleged threats of violence made to 3 Leaf employees while

 demanding a portion of the employees’ wages, as well as to threats of violence directed at

 Capital 7 representatives in response to demands for “transparency” from Capital 7. (Id. ¶ 427.)

          Capital 7 also brings a RICO conspiracy claim under 18 U.S.C. § 1962(d) based on the

 same alleged conduct, claiming that defendants “knowingly and willfully . . . agreed, combined




                                                  10
Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 11 of 39 PageID #: 759



 and conspired to conduct and participate, directly and indirectly, in the . . . Enterprise’s affairs

 through a pattern of racketeering activity.” (SAC ¶ 436.)

               In addition to these RICO claims, Capital 7 brings state law claims of fraud, aiding and

 abetting fraud, and unjust enrichment against all defendants, including John Doe defendants 1–

 15, (SAC ¶¶ 444–64), as well as breach of contract and conversion claims against the Sethna

 defendants and Laljie defendants only, (Id. ¶¶ 465–75.)

               On July 25, 2017, this Court issued a RICO Case Management Order directing plaintiff to

 file a statement outlining his RICO claims and the facts supporting those claims. (Order of

 7/25/2017.) On February 1, 2018, Capital 7 filed its RICO Case Management Statement. (RICO

 Case Statement (Doc. No. 33).)

        III.      Motions to Dismiss and to Disqualify Counsel

               On June 21, 2019, the Sethna defendants filed a motion to dismiss the Second Amended

 Complaint pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) and a motion to

 disqualify Capital 7’s counsel, Gary Tsirelman. (Memorandum of Law in Support of Motion to

 Dismiss by Sethna, Wagenheim, and Wingfield (“Sethna Defs.’ Mot.”) (Doc. No. 78-1).) On the

 same day, the Laljie defendants moved to dismiss the Second Amended Complaint pursuant to

 Federal Rule of Civil Procedure 12(b)(6). (Memorandum of Law in Support of Motion to

 Dismiss by Laljie, Rabito, First Choice, and Prestige (“Laljie Defs.’ Mot.”) (Doc. No. 81).)

               A. Sethna, Wagenheim, and Wingfield’s Motions

               The Sethna defendants first argue that Capital 7 has not pled sufficient facts to establish a

 violation of RICO, and that this Court must therefore dismiss the action for lack of subject-

 matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1). (Sethna Defs.’ Mot. at 6.) 1



 1
     All page numbers refer to pagination assigned by the Court’s Electronic Case Filing system.

                                                           11
Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 12 of 39 PageID #: 760



 They contend that Capital 7 fails to plead a “pattern of racketeering activity” under RICO

 because Capital 7 fails to allege racketeering activity with sufficient particularity. (Id. at 8–11.)

 The Sethna defendants characterize Capital 7’s allegations that defendants used phony

 transactions and sham customers to siphon Capital 7’s investment in 3 Leaf as “speculative” and

 “conclusory,” arguing that the allegations “do not even make sense.” (Id. at 10.) Instead, the

 Sethna defendants maintain, the Second Amended Complaint only describes “business deals

 gone sour,” where 3 Leaf customers defaulted, and does not explain how the money was

 siphoned by defendants. (Id. at 10–11.) The Sethna defendants go on to argue that the Second

 Amended Complaint does not include sufficiently particularized facts to make out the alleged

 predicate acts of extortion, wire fraud, or money laundering. (Id. at 11–13.) The Sethna

 defendants also argue that Capital 7 fails to allege the existence of an “enterprise” under the

 RICO Act and that Capital 7 fails to allege defendants’ “operation or management” of the

 enterprise. (Id. at 13–15.)

        The Sethna defendants also move to dismiss the Second Amended Complaint under

 Federal Rule of Civil Procedure 12(b)(6), arguing that Capital 7 fails to adequately plead a RICO

 conspiracy claim under § 1962(d). (Sethna Defs.’ Mot. at 15–16.) Defendants argue that Capital

 7 pleads only a conclusory allegation that defendants conspired to violate the RICO Act and

 contains no specific allegations regarding an agreement among defendants to conduct the alleged

 scheme or to commit the alleged predicate acts. (Id. at 16–17.)

        Finally, the Sethna defendants move to disqualify Capital 7’s counsel, Gary Tsirelman,

 pursuant to the advocate-witness rule. (Sethna Defs.’ Mot. at 17.) Defendants point to text

 messages submitted with their motion, (id., exs. A–G), which they claim show that Tsirelman

 was involved in 3 Leaf “as an owner or funder,” (id. at 18). Defendants also point to an email



                                                   12
Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 13 of 39 PageID #: 761



 from Tsirelman relating to a person named “Farid,” who the Sethna defendants claim twice

 “used violence to intimidate Mr. Sethna,” and argue that Tsirelman is a witness regarding these

 acts of violence. (Id. at 19.) The Sethna defendants assert that Tsirelman will be “an important

 witness” in this case and his role as Capital 7’s counsel “raises a significan[t] issue with respect

 to which the attorney is a witness and the availability of other evidence of the same facts.” (Id.

 at 20.)

           In response, Capital 7 first argues that it has pled a pattern of racketeering activity that

 satisfies the particularity requirement of Federal Rule of Civil Procedure 9(b). (Capital 7’s

 Memorandum of Law in Opposition to Defendants’ Motions to Dismiss (“Opp. Mot.”) (Doc. No.

 79) at 10.) Capital 7 argues that where a plaintiff’s wire fraud claim is based on use of the wires

 in furtherance of a fraudulent scheme, Rule 9(b) only requires that plaintiffs plead the

 circumstances of the overall scheme involving defendants – and that Capital 7 has adequately

 pled such facts. (Opp. Mot. at 11–12.)

           Capital 7 next argues that it has adequately pled a pattern of racketeering activity. (Opp.

 Mot. at 12.) Capital 7 notes that the racketeering acts described in the Second Amended

 Complaint are alleged to be defendants’ “regular way of doing business” and that the alleged

 enterprise was created for the purpose of facilitating the racketeering acts described. (Id. at 13.)

 Capital 7 goes on to note that the Court must ignore the Sethna defendants’ factual allegations

 and denials of facts plead in the Second Complaint in adjudicating a motion to dismiss. (Id. at

 13–14.) Capital 7 also argues that it has adequately pled the existence of a RICO enterprise – 3

 Leaf – which it alleges Wagenheim participated in as Chief Technology Officer and Sethna

 participated in by orchestrating the scheme and coordinating deals with sham customers. (Id. at

 16–17.)



                                                    13
Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 14 of 39 PageID #: 762



        Capital 7 opposes the motion to dismiss the RICO conspiracy claim by arguing that the

 primary RICO violation they plead in the Second Amended Complaint provides sufficient

 allegations to support a claim that defendants engaged in the conduct, including the money

 laundering and wire fraud predicate acts, as “part of an agreed-upon scheme.” (Opp. Mot. at 18.)

        Finally, Capital 7 opposes the motion to disqualify their counsel Gary Tsirelman. (Opp.

 Mot. at 19.) Capital 7 argues that disqualification based on the advocate-witness rule requires

 clear and convincing evidence that the lawyer will testify at trial in a manner prejudicial to the

 client. (Id. at 20.) Here, Capital 7 maintains, the Sethna defendants fail to point to a specific fact

 issue on which Tsirelman would need to testify. (Id. at 20.) Capital 7 argues that the motion

 should be denied as premature, given that the need for Tsirelman’s testimony has not been

 established, that any trial in this matter is not imminent, and that defendants have not established

 that Tsirelman will even be the attorney handling the trial. (Id. at 20–21.) Lastly, Capital 7 notes

 that the only attorney to appear on behalf of Capital 7 in this matter has been Nicholas Bowers –

 of Gary Tsirelman, P.C. – and that the Sethna defendants make no argument in favor of

 disqualifying Bowers or Tsirelman’s law firm. (Id. at 21.)

        In reply, the Sethna defendants reiterate their claim that Capital 7’s allegations are

 insufficient to make out a RICO conspiracy claim, (Reply in further support of Sethna,

 Wagenhein, and Wingfield’s Motion to Dismiss (“Reply”) (Doc. No. 80) at 8–9), that Capital 7

 pleads inadequate support to establish a pattern of racketeering, (Reply at 9–12), and that Capital

 7 fails to plead an “enterprise” within the meaning of the RICO Act because “[t]he only person

 in this case or complaint is Seth[na]” and Capital 7 fails to provide adequate detail to support its

 allegations, (id. at 13–15). Finally, the Sethna defendants further support their motion to




                                                  14
Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 15 of 39 PageID #: 763



 disqualify by arguing that the fact that Tsirelman “may be a witness” in the suit is an adequate

 basis for his disqualification. (Reply at 17 (emphasis omitted).)

         B. Laljie, Rabito, First Choice, and Prestige’s Motion to Dismiss

         In support of their motion to dismiss, the Laljie defendants first argue that the Second

 Amended Complaint fails to allege the Laljie defendants’ involvement in the RICO predicate

 acts with sufficient particularity. (Laljie Defs.’ Mot. at 4–6.) The Laljie defendants also argue

 that Capital 7 fails to plead the elements to establish defendants’ involvement in an “enterprise”

 or to establish a “pattern of racketeering” under the RICO Act. (Id. at 6–7.) In the absence of an

 underlying RICO violation, and given the absence of a sufficiently alleged agreement among

 defendants, the Laljie defendants argue, Capital 7’s RICO conspiracy claim must be dismissed as

 well. (Id. at 7.)

         The Laljie defendants also seek dismissal of Capital 7’s state law claims. They argue that

 Capital 7’s fraud claims fall short of the Federal Rule of Civil Procedure 9(b) requirement that

 fraud claims be pled with particularity. (Laljie Defs.’ Mot at 7.) The Laljie defendants go on to

 argue that Capital 7’s fraud, conversion, and unjust enrichment claims are pled with “broad and

 generic allegations” and fail to sufficiently plead the elements of any of these claims. (Id. at 8.)

 Regarding Capital 7’s breach of contract claims, the Laljie defendants argue that the allegations

 of a breach have not been pled with the requisite specificity. (Id. at 8–10.) Finally, to the extent

 that Capital 7 has failed to adequately plead a violation of the RICO Act, the Laljie defendants

 argue, the Court should dismiss the federal claims and decline to exercise supplemental

 jurisdiction over the remaining state law claims. (Id. at 10.)

         Capital 7 did not file an opposition to the Laljie defendants’ motion.




                                                  15
Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 16 of 39 PageID #: 764



                                      STANDARD OF REVIEW

         To survive a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), “a

 complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

 plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 570 (2007)). A complaint need not contain “detailed factual

 allegations,” but it must contain “more than an unadorned, the-defendant-unlawfully-harmed-me

 accusation.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). That is, a complaint

 must include “enough facts to state a claim to relief that is plausible on its face.” Twombly, 550

 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual content that allows

 the court to draw the reasonable inference that the defendant is liable for the misconduct

 alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 570). The determination of

 whether “a complaint states a plausible claim for relief will . . . be a context-specific task that

 requires the reviewing court to draw on its judicial experience and common sense.” Iqbal, 556

 U.S. at 678 (citing Iqbal v. Hasty, 490 F.3d 143, 157–58 (2d Cir. 2007)). Failure to oppose a

 motion to dismiss is not a sufficient basis for granting dismissal. See McCall v. Pataki, 232 F.3d

 321, 322–23 (2d Cir. 2000).

         “A case is properly dismissed for lack of subject matter jurisdiction under Rule 12(b)(1)

 when the district court lacks the statutory or constitutional power to adjudicate it.” Makarova v.

 United States, 201 F.3d 110, 113 (2d Cir. 2000) (citing Fed. R. Civ. P. 12(b)(1).) A defendant’s

 Rule 12(b)(1) motion may be a “facial” or “factual” challenge. “When the Rule 12(b)(1) motion

 is facial, i.e., based solely on the allegations of the complaint or the complaint and exhibits

 attached to it . . . , the plaintiff has no evidentiary burden. The task of the district court is to

 determine whether the Pleading alleges facts that affirmatively and plausibly suggest that the



                                                    16
Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 17 of 39 PageID #: 765



 plaintiff has standing to sue.” Carter v. HealthPort Techs., LLC, 822 F.3d 47, 56 (2d Cir. 2016)

 (internal citation and quotation marks omitted) (alteration omitted). On the other hand, in a

 factual challenge to the Court’s jurisdiction, a defendant may submit evidence challenging the

 factual underpinning of the Court’s jurisdiction. See id. at 57. “However, the plaintiffs are

 entitled to rely on the allegations in the Pleading if the evidence proffered by the defendant is

 immaterial because it does not contradict plausible allegations that are themselves sufficient to

 show standing.” Id.

        Federal Rule of Civil Procedure 9(b) provides, “In alleging fraud or mistake, a party must

 state with particularity the circumstances constituting fraud or mistake.” “[I]n order to comply

 with Rule 9(b), ‘the complaint must: (1) specify the statements that the plaintiff contends were

 fraudulent, (2) identify the speaker, (3) state where and when the statements were made, and (4)

 explain why the statements were fraudulent.’” Mills v. Polar Molecular Corp., 12 F.3d 1170,

 1175 (2d Cir. 1993).

                                           DISCUSSION

 I.     Capital 7’s § 1962(c) Claim

            A. Applicable Law

 18 U.S.C. § 1962(c) provides,

        It shall be unlawful for any person employed by or associated with any enterprise
        engaged in, or the activities of which affect, interstate or foreign commerce, to
        conduct or participate, directly or indirectly, in the conduct of such enterprise’s
        affairs through a pattern of racketeering activity or collection of unlawful debt.

 To allege a violation of § 1962(c) “a plaintiff must show ‘(1) conduct (2) of an enterprise (3)

 through a pattern (4) of racketeering activity.’” DeFalco v. Bernas, 244 F.3d 286, 306 (2d Cir.

 2001) (quoting Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 496 (1985)). The legal

 requirements for satisfying each of these pleading requirements are elucidated in the sections that

                                                  17
Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 18 of 39 PageID #: 766



 follow. In general, however, “a plaintiff must establish that a defendant, through the commission

 of two or more acts constituting a pattern of racketeering activity, directly or indirectly

 participated in an enterprise, the activities of which affected interstate or foreign commerce.” Id.

 at 306.

              B. The Enterprise

           Both the Sethna and Laljie defendants argue that Capital 7 fails to adequately allege that

 defendants were involved in an “enterprise.” (Sethna Defs.’ Mot. at 13–14; Laljie Defs.’ Mot. at

 6–7.) For the purposes of the RICO Act, an “enterprise” is defined to “include[] any individual,

 partnership, corporation, association, or other legal entity, and any union or group of individuals

 associated in fact although not a legal entity.” 18 U.S.C. § 1961(4). While the “statute does not

 does not specifically define the outer boundaries of the ‘enterprise’ concept,” Boyle v. United

 States, 556 U.S. 938, 944 (2009), in general, “RICO requirements are most easily satisfied when

 the enterprise is a formal legal entity,” First Capital Asset Mgmt., Inc. v. Satinwood, Inc., 385

 F.3d 159, 173 (2d Cir. 2004). In addition to pleading the existence of an enterprise, a RICO

 plaintiff must further plead “a nexus between the enterprise and the racketeering activity that is

 being conducted.” First Capital Asset Mgmt., Inc., 385 F.3d at 174 (citing United States v.

 Indelicato, 865 F.2d 1370, 1384 (2d Cir. 1989) (en banc)).

           Capital 7 maintains that the enterprise at the heart of defendants’ scheme was 3 Leaf, a

 limited liability company formed as a joint venture formed by defendant Wingfield and Capital

 7. (SAC ¶¶ 26–35; SAC, Ex. A; see also RICO Case Statement at 6.) Because Capital 7 alleges

 an enterprise that was a separate legal entity, defendants’ arguments that this action should be

 dismissed because Capital 7 does not allege that defendants shared “a common purpose” miss the

 mark. (Sethna Defs.’ Mot. at 14 (“Plaintiff’s complaint fails to allege that all the Defendants



                                                   18
Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 19 of 39 PageID #: 767



 share a common purpose to engage in a particular course of conduct and work together to

 achieve their goal.”); see also Laljie Defs.’ Mot. at 6.) Courts scrutinize RICO defendants’

 shared common purpose when an association-in-fact enterprise is alleged – not where, as here,

 the alleged enterprise is a legal entity separate from the defendants. See First Capital Asset

 Mgmt., Inc., 385 F.3d at 174 (noting that to plead an enterprise comprised of an association of

 individuals, “the individuals must share a common purpose to engage in the particular fraudulent

 course of conduct”); see also United States v. Turkette, 452 U.S. 576, 583 (1981). As evidenced

 by the joint venture agreement appended to Capital 7’s Second Amended Complaint, 3 Leaf

 constituted a legal entity separate from defendants. (SAC, Ex. A.)

        For much the same reason, and contrary to defendants’ arguments, Capital 7 pleads an

 enterprise distinct from the people engaged in the alleged racketeering activity. (See Laljie

 Defs.’ Mot. at 7 (“Capital 7 fails to adequately plead the existence of an ‘enterprise’ separate and

 distinct from the people conducting the alleged racketeering activity.”).) Legal entities like 3

 Leaf are by their nature distinct from the individuals alleged to be conducting the racketeering

 activity. See First Capital Asset Mgmt., Inc., 385 F.3d at 173 (citing cases and explaining that

 because a RICO enterprise must be “distinct from the person conducting the affairs of the

 enterprise,” it is the case that “RICO requirements are most easily satisfied when the enterprise is

 a formal legal entity”). Nor is the distinctness requirement complicated by alleging defendant

 Wingfield’s involvement in the enterprise. See Riverwoods Chappaqua Corp. v. Marine

 Midland Bank, N.A., 30 F.3d 339, 344 (2d Cir. 1994) (noting that the distinctness requirement

 “does not foreclose the possibility of a corporate entity being held liable as a defendant under

 section 1962(c) where it associates with others to form an enterprise that is sufficiently distinct




                                                  19
Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 20 of 39 PageID #: 768



 from itself”). Capital 7 pleads sufficient facts in Second Amended Complaint in support of the

 conclusion that 3 Leaf was an enterprise distinct from defendants.

        Finally, Capital 7 pleads a sufficient nexus between 3 Leaf and the racketeering acts it

 alleges. Capital 7 alleges that defendants formed 3 Leaf “as a vehicle from which to siphon

 money for their personal use” by “steal[ing] as much money from Plaintiffs as possible.” (SAC

 ¶¶ 2–3.) More specifically, Capital 7 alleges that defendants’ “core scheme was to illegally

 siphon money from [Capital 7] and to steal the proceeds of any [3 Leaf] purchase agreement by

 depositing the proceeds from any [3 Leaf] funding agreement into Wingfield’s accounts and

 refusing to transfer money owed to 3 Leaf.” (SAC ¶ 38.) Capital 7’s second amended complaint

 not only details how defendants allegedly engaged in wire fraud and money laundering while

 using 3 Leaf as a vehicle to make sham loans to purported customers, but also how defendants

 extorted 3 Leaf employees in order to obtain portions of their paychecks, and extorted Capital 7

 representatives to prevent them from collecting on money owed to 3 Leaf. (SAC ¶¶ 35–39, 164,

 427.) Insofar as 3 Leaf was the conduit through which defendants allegedly siphoned money

 from Capital 7, and that defendants allegedly used 3 Leaf business deals and employees in their

 alleged racketeering activities, Capital 7 adequately pleads a “nexus” between the 3 Leaf

 enterprise and the racketeering activity alleged. First Capital Asset Mgmt., Inc., 385 F.3d at 174.

            C. Defendants’ Involvement in the Enterprise

        As the Second Circuit has explained, “For RICO purposes, simply establishing the

 presence of an enterprise is not enough. Plaintiffs must also allege that the defendants conducted

 or participated, directly or indirectly, in the conduct of such enterprise’s affairs through a pattern

 of racketeering activity.” First Capital Asset Mgmt., Inc., 385 F.3d at 175–76 (citing 18 U.S.C.

 §1962(c)) (internal quotation marks omitted). This inquiry as to whether the defendant



                                                   20
Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 21 of 39 PageID #: 769



 “conducted or participated” in the enterprise means that the defendant must have had “some part

 in directing [the enterprise’s] affairs.” Id. at 176 (quoting Reves v. Ernst & Young, 507 U.S. 170,

 177–79 (1993)). “In this Circuit, the ‘operation or management’ test typically has proven to be a

 relatively low hurdle for plaintiffs to clear, . . . especially at the pleading stage.” First Capital

 Asset Mgmt., Inc., 385 F.3d at 176 (citations omitted).

         Liability for corporate defendants need not be established directly – corporations’

 liability for violations of the RICO Act may also be established based on vicarious liability.

 However, “Courts within the Second Circuit generally do not impose vicarious liability under

 RICO unless the corporate defendant is a ‘central figure’ in the RICO scheme.” Mikhlin v.

 HSBC, No. 08-CV-1302 (CPS), 2009 WL 485667, at *8 (E.D.N.Y. Feb. 26, 2009) (quoting

 Qatar Nat. Navigation & Transp. Co., Ltd. v. Citibank, N.A., 1992 WL 276565, at *7 (S.D.N.Y.

 Sept. 29, 1992), aff’d, 182 F.3d 901 (2d Cir. 1999)).

         Capital 7 pleads ample facts to establish the involvement of Sethna, Wagenheim, Laljie,

 and Rabito (the “individual defendants”) in the “operation or management” of 3 Leaf. The

 Second Amended Complaint specifically alleges the individual defendants’ particular job

 responsibilities in the 3 Leaf and Wingfield organizations, as well as details about Laljie,

 Wagenheim, and Rabito’s alleged roles in covering up the various money siphoning schemes that

 Sethna allegedly directed at 3 Leaf. (SAC ¶¶ 26–32, 37, 63–66.)

         The Second Amended Complaint also includes sufficient facts to establish Wingfield’s

 involvement in 3 Leaf. Wingfield was Capital 7’s partner in creating the 3 Leaf joint venture,

 (id., Ex. A), Laljie, Wagenheim, and Rabito were Wingfield executives during the time of the

 alleged scheme, (id. ¶¶ 15–17), and Wingfield made sham purchases and received money owed

 to 3 Leaf as part of the alleged scheme, (see ¶¶ 38, 50, 87–95). Each of the individual



                                                   21
Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 22 of 39 PageID #: 770



 defendants, as well as Wingfield, is alleged to have played a role in conducting 3 Leaf’s affairs.

 Capital 7 thus meets the “low hurdle” for establishing these defendants’ individual involvement

 in the alleged enterprise at this early pleading stage. First Capital Asset Mgmt., Inc., at 176.

        Capital 7 does not plead adequate facts to establish the involvement of defendants

 Prestige and First Choice. Capital 7 alleges that Sethna is the “true owner and CEO” of both of

 these corporations, but fails to allege any substantial facts about these corporations’ role in the

 scheme. (SAC ¶ 14.) The most Capital 7 alleges about either of these defendants is that

 “Wingfield and/or Prestige” leased office space for 3 Leaf. (Id. ¶ 25.) Capital 7 also does not

 plead facts supporting liability for Prestige and First Choice under a vicarious liability theory, as

 Capital 7 pleads no facts to support the conclusion that Prestige and First Choice were “central

 figures” in the RICO scheme. See Mikhlin, 2009 WL 485667, at *8. The facts alleged thus fall

 short of establishing either Prestige or First Choice’s role in the operation or management of the

 enterprise. Capital 7’s § 1962(c) claim against Prestige and First Choice is therefore dismissed.

            D. Pattern of Racketeering Activity

        To state a claim under § 1962(c), Capital 7 must also allege that defendants’ enterprise

 harmed Capital 7 by engaging in a “pattern of racketeering activity” consisting of “at least two

 [predicate] acts of racketeering activity committed in a ten-year period which amount to or pose

 a threat of continued criminal activity.” First Capital Asset Mgmt., Inc., at 178 (citations and

 internal quotation marks omitted).

        Capital 7 alleges predicate acts of wire fraud, money laundering, and extortion in its

 Second Amended Complaint. (SAC ¶¶ 54–57, 68–86, 427.) The Sethna and Laljie defendants

 argue that Capital 7 fails to plead facts to support a wire fraud predicate act with the particularity

 required by Federal Rule of Civil Procedure 9(b). (Sethna Defs.’ Mot. at 8–11; Laljie Defs.’



                                                   22
Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 23 of 39 PageID #: 771



 Mot. at 4–6.) As explained below, Capital 7 sufficiently pleads a pattern of racketeering activity

 based on wire fraud, as well as Sethna, Wagenheim, Laljie, Rabito, and Wingfield’s roles in that

 activity. Because the wire fraud allegations satisfy the requirements for pleading a pattern of

 racketeering activity under RICO, the Court need not address the other predicate acts alleged in

 Capital 7’s Second Amended Complaint.

                    1. Wire Fraud

                            i. Applicable Law

        Federal wire fraud is comprised of three elements: “(1) a scheme to defraud, (2) money or

 property as the object of the scheme, and (3) use of the mails or wires to further the scheme.”

 United States v. Greenberg, 835 F.3d 295, 305 (2d Cir. 2016) (citation and internal quotation

 marks omitted). To constitute a “scheme to defraud” in violation of the federal wire fraud

 statute, “the actual transmissions that use the mails and wires do not have to be false or contain

 misrepresentations—only the scheme must be fraudulent.” City of New York v. Cyco.Net, Inc.,

 383 F. Supp. 2d 526, 552 (S.D.N.Y. 2005) (citation and quotation marks omitted). In the context

 of a civil RICO pleading alleging wire fraud, a plaintiff must also plead scienter by either “(1)

 identify[ing] circumstances indicating conscious or reckless behavior by the defendants, or (2)

 alleg[ing] facts showing a motive for committing fraud and a clear opportunity for doing so.”

 Bigsby v. Barclays Capital Real Estate, Inc., 298 F. Supp. 3d 708, 717 (S.D.N.Y. 2018) (quoting

 San Leandro Emergency Med. Grp. Profit Sharing Plan v. Philip Morris Cos., 75 F.3d 801, 813

 (2d Cir. 1996)).

        While the heightened pleading requirement of Rule 9(b) applies to fraud allegations, the

 specificity required under Federal Rule of Civil Procedure 9(b) changes with the nature of the

 fraud allegations. Where the allegations focus on “specific statements or mailings [that] were



                                                  23
Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 24 of 39 PageID #: 772



 themselves fraudulent, the complaint should specify the fraud involved, identify the parties

 responsible for the fraud, and state where and when the fraud occurred.” Aiu Ins. Co. v. Olmecs

 Med. Supply, Inc., No. 04-CV-2934 (ERK), 2005 WL 3710370, at *11 (E.D.N.Y. Feb. 22, 2005).

 In contrast, “in cases in which the mail [or wires were] simply used in furtherance of a master

 plan to defraud . . . and a detailed description of the underlying scheme and the connection

 therewith of the mail and/or wire communications, is sufficient to satisfy Rule 9(b).” Id. This is

 because courts “do not regard mailings [or wire communications] in furtherance of the scheme,

 but which are not themselves false or misleading, as ‘averments of fraud’ within the language of

 Rule 9(b).” Spira v. Nick, 876 F. Supp. 553, 559 (S.D.N.Y. 1995); see also Sanchez v. ASA

 Coll., Inc., No. 14-CV-5006 (JMF), 2015 WL 3540836, at *6 (S.D.N.Y. June 5, 2015).

                           ii. Wire Fraud at 3 Leaf

        Capital 7 alleges a scheme that relied on wire fraud to operate. As detailed in the Second

 Amended Complaint, defendants repeatedly approached Capital 7 with new businesses to which

 3 Leaf could extend a loan. As outlined in the complaint, many of these businesses allegedly

 colluded with defendants to receive the money under the pretense of needing a loan. In each

 case, Capital 7, or possibly 3 Leaf, funded the loan – not Wingfield or any of the other

 defendants. In some cases, the businesses would pay back the loan via daily automated transfers,

 but defendants would eventually divert these payments to accounts they controlled. In other

 cases, defendants would report that the business receiving the loan had defaulted shortly after the

 loan was issued, take back much of the original loan amount through automatic payments made

 to accounts controlled by defendants, and ultimately transfer only a portion of that recovered

 amount back to 3 Leaf.




                                                 24
Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 25 of 39 PageID #: 773



        Capital 7 pleads substantial facts regarding a loan fitting the first pattern made by 3 Leaf

 to Texas-based Carillo Trucking. (SAC ¶¶ 87–101.) Defendants allegedly received Carillo’s

 automatic payments in Wingfield’s accounts, sent some of those payments onto 3 Leaf, and

 eventually diverted the payments from Wingfield to other accounts defendants controlled. (Id.)

 In doing so, defendants used a series of interstate bank transfers between Carillo, Wingfield, 3

 Leaf, and other accounts defendants controlled to siphon the money Capital 7 believed it had

 invested in Carillo. (Id.)

        Capital 7 describes a loan fitting the second pattern made by 3 Leaf to Georgia-based

 Postal Hiring Authority in February 2016. (SAC ¶¶ 188–99.) After Postal Hiring Authority had

 defaulted on the $200,000 cash loan, defendants allegedly “diverted” automatic payments from

 Postal Hiring Authority between February 11, 2016, and August 9, 2016, into accounts under

 defendants’ control, under the pretense of recovering the amount of the loan. (Id. ¶¶ 196–98.) 3

 Leaf ultimately received only $133,333 of the original loan amount, meaning at least $66,667 in

 cash from the original loan, less any kickback, was taken by defendants. (Id. ¶ 199.)

        Capital 7 provides detailed accounts of allegedly transactions matching this pattern with

 respect to 3 Leaf loans made to Maineville, Ohio-based RGV Contracting, LLC, (SAC ¶¶ 227–

 40), Chino Hills, California-based Grandpark, Corp., (id. ¶¶ 241–54), Charleston, South

 Carolina-based L & B Snacks, LLC, (id. ¶¶ 295–307), and a number of other companies. In each

 case, Sethna is alleged to have falsely represented the company as a bona fide customer when in

 fact defendants are alleged to have recruited the business to participate in the scheme in

 exchange for a kickback. (See, e.g., id. ¶¶ 296, 302.)

        Capital 7 also alleges that each loan made included a payment of about 10% of the value

 loaned from 3 Leaf to Wingfield, purportedly to be paid to a third-party broker who had arranged



                                                 25
Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 26 of 39 PageID #: 774



 the loan. (SAC ¶¶ 73; see, e.g., SAC ¶¶ 91, 93.) In reality, 3 Leaf alleges, no third-party broker

 was used, as the companies to which 3 Leaf loaned money were colluding with defendants.

 Defendants allege that Wingfield fraudulently obtained thousands of dollars with each loan 3

 Leaf made by falsely representing that 3 Leaf needed to pay a non-existent third-party broker. In

 each case, Capital 7 alleges that Sethna refused to identify the third-party broker used or to

 provide proof that the payments made to Wingfield were ever paid to a third party. (See, e.g., ¶

 94.)

        In the schemes detailed above, defendants would transfer money between 3 Leaf, Capital

 7, Wingfield, out of state third-party businesses, and other defendant-controlled accounts in the

 course of perpetrating the alleged fraud. These allegations about the role fraudulent bank

 transfers played in defendants’ scheme are sufficient on their own to state a claim for wire fraud.

        In Bascuñán v. Elsaca, the plaintiff alleged that defendant Elsaca created the New York-

 based Capri Star Trust for the purpose of funding the plaintiff’s charitable contributions. 927

 F.3d 108, 112 (2d Cir. 2019). In reality, the plaintiff alleged, Elasca created the trust, which held

 assets that were already actively managed by a bank, so that Elasca could name himself an

 investment advisor for the trust and charge it sham advisory fees. Id. at 112–13. Elasca

 provided no advice and created the trust for the sole purpose of generating fees for himself, fees

 which he directed the bank managing the assets to pay to him. Id. The Second Circuit explained

 that the plaintiff’s allegation amounted to a claim that Elasca “created the bogus Capri Star Trust

 . . . and then used domestic mail and wires to order UBS . . . to transfer millions of dollars from

 that account to himself . . . .” Id. at 123. This allegation, the Court explained, “support[ed] a

 reasonable inference that the repeated use of domestic mail and wires to fraudulently order a




                                                  26
Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 27 of 39 PageID #: 775



 domestic bank to transfer millions of dollars out of a domestic account was a core component of

 the alleged scheme to defraud.” Id.

        Here, too, Capital 7 alleges a wide-ranging scheme through which defendants knowingly

 used the wires as “a core component” of a scheme to defraud Capital 7. Capital 7 alleges in its

 Second Amended Complaint that defendants regularly used telephones and cell phones to further

 their fraudulent scheme, (SAC ¶¶ 68, 72, 73, 74), but even more simply, the alleged scheme

 depended upon defendants using the wires to direct sham bank transfers between the accounts

 and point of sale providers of businesses located across the country, as well as accounts

 controlled by defendants, Capital 7, and 3 Leaf. (Id. ¶ 69, 86.)

        Defendants do not substantially dispute that the allegations, as pled, satisfy the elements

 of the federal wire fraud statute. They instead spend much of their respective motions disputing

 the factual content of Capital 7’s complaint, (see Sethna Defs.’ Mot. at 9–11), and arguing that

 Capital 7 fails to plead adequate details regarding “how the money was stolen,” (Sethna Defs.’

 Mot. at 10; see also Laljie Defs.’ Mot. at 5). On the contrary, however, Capital 7 pleads a

 “detailed description” of Capital 7’s underlying scheme and the “connection therewith of . . .

 wire communications,” and therefore satisfies Rule 9(b) in pleading a series of RICO predicate

 acts of wire fraud. Aiu Ins. Co., 2005 WL 3710370, at *11. Capital 7 also adequately pleads

 scienter, as it alleges with respect to individual defendants “a motive for committing fraud” –

 siphoning money from Capital 7 for their personal gain – and “a clear opportunity for doing so.”

 Bigsby, 298 F. Supp. 708 at 717.

                           iii. Allegations of Wire Fraud with Respect to Each Defendant

        For the wire fraud predicate acts to serve as the basis of its RICO claim, Capital 7 must

 also plead facts showing that each defendant engaged in the wire fraud predicate acts alleged.



                                                 27
Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 28 of 39 PageID #: 776



 “To constitute a mail or wire fraud violation it is not necessary to show that defendants actually

 mailed or wired anything themselves; it is sufficient if they caused it to be done.” City of New

 York v. Smokes-Spirits.com, Inc., 541 F.3d 425, 446 (2d Cir. 2008) (alterations and citation

 omitted), rev’d and remanded sub nom. on other grounds, Hemi Grp., LLC v. City of New York,

 N.Y., 559 U.S. 1 (2010).

        The Laljie defendants argue that the Second Amended Complaint should be dismissed

 because Capital 7 “repeatedly alleges” conduct by “the defendants” and “fail[s], as required, to

 allege with any specificity or particularity what the defendants did or said.” (Laljie Defs.’ Mot.

 at 4.) This is not the standard. While “a bare allegation of an individual defendant’s affiliation

 with entities allegedly committing fraudulent acts is not enough to satisfy” the Rule 9(b)

 heightened pleading requirement, “Rule 9(b) does not require Plaintiffs to allege a ‘specific

 connection between fraudulent representations ... and particular defendants ... where ...

 defendants are insiders or affiliates participating in the [allegedly fraudulent conduct] in

 question.’” Angermeir v. Cohen, 14 F. Supp. 3d 134, 147 (S.D.N.Y. 2014) (alterations in

 original) (quoting DiVittorio v. Equidyne Extractive Indus., Inc., 822 F.2d 1242, 1247 (2d Cir.

 1987)). In other words, because Capital 7 pleads a scheme to use the wires to defraud, Capital 7

 can adequately allege the wire fraud claim against the individual defendants by pleading their

 knowing participation in the overall scheme – and does not need to plead facts regarding each

 individual defendant’s particular fraudulent acts. Cf. Mills, 12 F.3d at 1175 (“The mere fact that

 the Directors were controlling persons at Polar does not link them to the statements; the plaintiffs

 also had to allege that the Directors personally knew of, or participated in, the fraud.”).

        Although the Second Amended Complaint includes more detail about Sethna’s conduct

 in particular, it is not devoid of allegations about the other defendants’ participation in the



                                                   28
Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 29 of 39 PageID #: 777



 scheme. As an initial matter, Capital 7 alleges that “Sethna and the other Individual Defendants

 intended from the beginning to use 3 Leaf to defraud [Capital 7] and to siphon any monies

 invested into 3 Leaf by [Capital 7].” (SAC ¶ 34.) Capital 7 attaches to the Second Amended

 Complaint the joint venture agreement creating 3 Leaf, signed by Laljie and Wagenheim as

 representatives of Wingfield. (Id., Ex. A at 16.) Wingfield is alleged throughout the complaint

 to have received bank transfers due to 3 Leaf as part of the alleged fraud and to have made the

 sham purchases of receivables. (Id. ¶¶ 38, 50, 87–92.) The Second Amended Complaint also

 identifies Laljie, Rabito, Wagenheim, and Sethna’s particular roles in the Wingfield

 organization. (Id. ¶¶ 14–17.) Finally, Capital 7 alleges specific responsibilities for the

 individual defendants in the 3 Leaf organization: Wagenheim and Laljie were allegedly

 responsible for “managing day-to-day operations, including obtaining office equipment, business

 productivity software, and hiring and managing employees.” (Id. ¶ 26; see also id. ¶ 32 (noting

 that Wagenheim, Laljie, and Rabito had responsibility for “perform[ing] c-level executive work,

 including management of 3 Leaf’s operations, finances, and technology.”). In these roles,

 Capital 7 alleges, Rabito, Laljie, and Wagenheim furthered the scheme by, among other things,

 “concealing Sethna’s activities, and by falsifying records to conceal the scheme from [Capital

 7].” (Id. ¶ 64.)

         This level of detail satisfies the requirements of Rule 9(b). For instance, in Angermeir v.

 Cohen, a court in this Circuit denied a motion to dismiss where the “complaint plausibly

 allege[d] that each Defendant directly participated in the scheme, and because the scheme

 involved multiple communications with individuals outside of New York, each participant could

 reasonably foresee that mails and interstate wires would be used in furtherance of the

 scheme.” 14 F. Supp. 3d 134, 149 (S.D.N.Y. 2014) (citation and internal quotation marks



                                                  29
Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 30 of 39 PageID #: 778



 omitted). With the exception of Prestige and First Choice, Capital 7 alleges the Sethna and

 Laljie defendants’ knowing participation in the wire fraud alleged – as well as particular details

 about each defendant’s role in the scheme. Capital 7 thus adequately alleges wire fraud predicate

 acts against the remaining defendants.

                    2.   Racketeering “Pattern”

        Defendants also argue that Capital 7 fails to adequately plead a “pattern” of racketeering

 activity, as required by the RICO statute. (Laljie Defs.’ Mot. at 7; Sethna Defs.’ Mot. at 8.) The

 RICO Act defines a “pattern of racketeering activity” as “at least two acts of racketeering

 activity, one of which occurred after the effective date of this chapter and the last of which

 occurred within ten years (excluding any period of imprisonment) after the commission of a prior

 act of racketeering activity.” 18 U.S.C. § 1961(5). The alleged predicate acts must be (1)

 “related,” and (2) “amount to or pose a threat of continued criminal activity.” See Cofacredit,

 S.A. v. Windsor Plumbing Supply Co., 187 F.3d 229, 242 (2d Cir. 1999) (citing H.J. Inc. v. Nw.

 Bell Tel. Co., 492 U.S. 229, 239 (1989)).

        “Predicate crimes must be related both to each other (termed ‘horizontal relatedness’) and

 to the enterprise as a whole (‘vertical relatedness’).” Reich v. Lopez, 858 F.3d 55, 60–61 (2d Cir.

 2017) (citing United States v. Cain, 671 F.3d 271, 284 (2d Cir. 2012)). In cases where the

 alleged enterprise’s “business is racketeering activity” – in other words, the enterprise is not

 “primarily a legitimate business” – “horizontal relatedness can be established simply by linking

 each act to the enterprise.” Reich, 858 F.3d at 61 (quoting United States v. Coppola, 671 F.3d

 220, 243 (2d Cir. 2012)). Vertical relatedness “requires that the defendant was enabled to

 commit the offense solely because of his position in the enterprise or his involvement in or

 control over the enterprise’s affairs, or because the offense related to the activities of the



                                                   30
Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 31 of 39 PageID #: 779



 enterprise.” United States v. Burden, 600 F.3d 204, 216 (2d Cir. 2010) (citing United States v.

 Daidone, 471 F.3d 371, 375 (2d Cir. 2006) (per curiam)).

        Capital 7 argues that it has pled facts sufficient to establish an open-ended pattern of

 racketeering activity. (Opp. Mot. at 12.) The Court agrees. Capital 7 alleges that 3 Leaf was

 formed with the purpose of siphoning money from Capital 7 through the racketeering predicate

 acts alleged. (SAC ¶¶ 2–3.) Critically, Capital 7 further alleges that the whole of defendants’

 operation of 3 Leaf was directed toward furthering the scheme. To the extent 3 Leaf made non-

 sham loans to real businesses not conspiring with defendants, Capital 7 maintains defendants

 only “salt[ed] 3 Leaf’s customer base with a handful of legitimate customers in order to conceal

 their scheme.” (Id. ¶ 44.) Capital 7 thus alleges all of 3 Leaf’s business deals – even those with

 legitimate businesses – were used to further defendants’ scheme of siphoning money from

 Capital 7. In SKS Constructors, Inc. v. Drinkwine, the Court found that the plaintiff had

 sufficiently pleaded open-ended continuity where the plaintiff alleged that “predicate acts [were]

 the only way in which [the defendant home improvement business] operated,” even if it would

 be a “difficult fact to establish at trial.” SKS Constructors, Inc. v. Drinkwine, 458 F. Supp. 2d

 68, 80 (E.D.N.Y. 2006). Because Capital 7 alleges that 3 Leaf’s “business [was] racketeering

 activity,” GICC Capital Corp., 67 F.3d at 466, Capital 7 adequately pleads an open-ended

 pattern of racketeering.

        Capital 7 satisfies horizontal relatedness requirement as well because the alleged

 predicate acts are plainly linked to the 3 Leaf enterprise. See Reich, 858 F.3d at 61. Finally,

 Capital 7 adequately alleges vertical relatedness because, as alleged in the complaint, the

 defendants were “enabled to commit” the predicate acts because of their positions in 3 Leaf and




                                                  31
Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 32 of 39 PageID #: 780



 because of the relationship between the predicate acts and the enterprise’s affairs. See Burden,

 600 F.3d at 216.

           Capital 7 has thus pled sufficient facts to state a claim under § 1962(c) against Sethna,

 Wagenheim, Laljie, Rabito, and Wingfield.

 II.       Capital 7’s § 1962(d) Conspiracy Claim

           Capital 7 brings a RICO conspiracy claim under § 1962(d). (SAC ¶¶ 434–43.) As the

 Second Circuit has explained:

           The requirements for RICO’s conspiracy charges under § 1962(d) are less
           demanding than those for substantive violations. A conspirator must intend to
           further an endeavor which, if completed, would satisfy all of the elements of a
           substantive criminal offense, but it suffices that he adopt the goal of furthering or
           facilitating the criminal endeavor. In the civil context, a plaintiff must allege that
           the defendant knew about and agreed to facilitate the scheme.

 City of New York v. Bello, 579 F. App’x 15, 17 (2d Cir. 2014) (internal citation, alterations, and

 quotation marks omitted). “A defendant’s consent to join a RICO conspiracy may be

 ‘manifested by an assent to commit predicate acts of racketeering,’ or ‘inferred from

 circumstantial evidence of the defendant’s status in the enterprise or knowledge of the

 wrongdoing.’” Fuji Photo Film U.S.A., Inc. v. McNulty, 640 F. Supp. 2d 300, 312 (S.D.N.Y.

 2009) (quoting First Interregional Advisors Corp. v. Wolff, 956 F. Supp. 480, 488 (S.D.N.Y.

 1997)).

           Capital 7 adequately alleges a RICO conspiracy at this early stage. As outlined in the

 preceding sections, with the exception of defendants Prestige and First Choice, Capital 7 pleads

 non-conclusory allegations of a fraudulent scheme perpetrated by defendants, and includes

 allegations of the particular roles played by defendants in that scheme. These allegations, if

 proven, would likely constitute adequate circumstantial evidence to establish a conspiracy to

 commit the racketeering described. See Fuji Photo Film U.S.A., Inc, 640 F. Supp. 2d at 312; see

                                                     32
Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 33 of 39 PageID #: 781



 also City of New York v. Chavez, No. 11-CV-2691 (BSJ), 2012 WL 1022283, at *8 (S.D.N.Y.

 Mar. 26, 2012). Furthermore, Capital 7 specifically alleges defendant’s roles in the organization

 and that together they planned, from the beginning, to use 3 Leaf for the alleged scheme. (SAC

 ¶¶ 26–32, 34.) As noted previously, however, Capital 7 pleads no similar facts about the roles of

 Prestige and First Choice in the alleged scheme. Accordingly, the § 1962(d) against Prestige and

 First Choice is dismissed, but the § 1962(d) claim survives against the remaining defendants.

 III.   State Law Claims

        Only the Laljie defendants move to dismiss Capital 7’s state law claims of fraud, aiding

 and abetting fraud, unjust enrichment, breach of contract, and conversion. (SAC ¶¶ 444–75.)

 With respect to its claims against Prestige and First Choice, this motion to dismiss is granted. As

 explained above, the Second Amended Complaint is devoid of specific allegations regarding

 Prestige and First Choice’s role in any of the misconduct alleged; accordingly, Capital 7’s state

 law claims against Prestige and First Choice must be dismissed. Below, the Court analyzes

 Capital 7’s state law claims against Laljie and Rabito.

        A. Fraud Claims

        Under New York law, “[t]o state a cause of action for fraud, a plaintiff must allege a

 representation of material fact, the falsity of the representation, knowledge by the party making

 the representation that it was false when made, justifiable reliance by the plaintiff and resulting

 injury.” Kaufman v. Cohen, 760 N.Y.S.2d 157, 165 (N.Y. App. Div. 2003). “To establish

 liability for aiding and abetting fraud, the plaintiffs must show ‘(1) the existence of a fraud; (2)

 [the] defendant’s knowledge of the fraud; and (3) that the defendant provided substantial

 assistance to advance the fraud’s commission.’” Lerner v. Fleet Bank, N.A., 459 F.3d 273, 292

 (2d Cir. 2006) (quoting JP Morgan Chase Bank v. Winnick, 406 F. Supp. 2d 247, 252 (S.D.N.Y.



                                                   33
Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 34 of 39 PageID #: 782



 2005)). Given the different pleading requirements, a plaintiff may plead sufficient facts to

 support a wire fraud predicate act against a defendant while failing to plead sufficient facts to

 support a fraud claim under state law against the same defendant. See Chevron Corp. v.

 Donziger, 871 F. Supp. 2d 229, 249–50 (S.D.N.Y. 2012) (noting that the RICO wire fraud

 scheme “need not otherwise be prohibited by state or federal law, nor need it fit traditional

 common law concepts of fraud”); cf. New York State Catholic Health Plan, Inc. v. Acad. O & P

 Assocs., 312 F.R.D. 278, 297 (E.D.N.Y. 2015) (“The statutory offense of wire fraud does not

 incorporate all of the elements of common-law fraud.”).

        Finally, the Second Circuit “has read Rule 9(b) to require that a complaint ‘(1) specify the

 statements that the plaintiff contends were fraudulent, (2) identify the speaker, (3) state where

 and when the statements were made, and (4) explain why the statements were fraudulent.’”

 Rombach v. Chang, 355 F.3d 164, 170 (2d Cir. 2004) (quoting Mills, 12 F.3d at 1175).

        Capital 7 pleads substantial detail about allegedly fraudulent statements made by

 defendant Sethna, including the dates on which these statements were made and the content of

 these statements. For instance, Capital 7 pleads that on February 1, 2016, Sethna falsely told

 Capital 7 Postal Hiring Authority was a bona fide customer of 3 Leaf, that 3 Leaf owed a

 $20,000 fee to an ISO broker for arranging the loan, and that defendants would reimburse

 Capital 7 for its contribution to the cost of the cash loan. (See, e.g., SAC ¶ 189.) Capital 7

 includes allegations of this sort for each of the loans described in its complaint. While the

 Sethna defendants are not seeking to dismiss the state law fraud claim here, the Court notes that

 the Second Amended Complaint does satisfy the pleading requirements for fraud claims under

 New York state law and Rule 9(b) with respect to its fraud claim against Sethna.




                                                  34
Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 35 of 39 PageID #: 783



        The detailed pleading of Sethna’s allegedly false statements sets in relief the scant detail

 pled about Laljie and Rabito’s alleged false statements. Capital 7 alleges that Laljie and Rabito

 performed the “c-level executive work” at 3 Leaf managing the company’s operations and

 finances, (SAC ¶ 32), and attributes misrepresentations to “defendants” generally, (id. ¶ 92), but

 fails to plead specific misrepresentations by Laljie and Rabito in the course of managing this

 allegedly fraudulent scheme. Because Capital 7 fails to specify particular statements by Laljie

 and Rabito that were false, or where and when the statements were made, the Second Amended

 Complaint fails to state a claim for fraud under New York state law against Laljie and Rabito.

 See Rombach v. Chang, 355 F.3d 164, 170 (2d Cir. 2004). The state law fraud claim against

 Laljie and Rabito must be dismissed.

        The result is different with respect to the aiding and abetting fraud claim. The well-pled

 fraud claim against Sethna satisfies the requirement that a plaintiff plead “the existence of a

 fraud” for the purposes of an aiding and abetting fraud claim. See Lerner, 459 F.3d at 292. In

 light of having pled the existence of a fraud, Capital 7 has certainly pled sufficient facts

 regarding Laljie and Rabito’s “knowledge of the fraud” and how they “provided substantial

 assistance to advance the fraud[]” in their executive roles at 3 Leaf. Id. Accordingly, Laljie and

 Rabito’s motion to dismiss the aiding and abetting fraud claim against them is denied.

        B. Unjust Enrichment

        “The basic elements of an unjust enrichment claim in New York require proof that (1)

 defendant was enriched, (2) at plaintiff's expense, and (3) equity and good conscience militate

 against permitting defendant to retain what plaintiff is seeking to recover.” Briarpatch Ltd., L.P

 v. Phoenix Pictures, Inc., 373 F.3d 296, 306 (2d Cir. 2004). Under New York law, however, a

 plaintiff may not state a claim for unjust enrichment simply by duplicating the allegations



                                                  35
Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 36 of 39 PageID #: 784



 underlying a separate tort or contract claim. See Koenig v. Boulder Brands, Inc., 995 F. Supp. 2d

 274, 290 (S.D.N.Y. 2014). Capital 7’s unjust enrichment claim adds no new allegations beyond

 Capital 7’s existing tort and contract claims. For this reason, the unjust enrichment claim against

 Laljie and Rabito is dismissed.

        C. Breach of Contract Claim

        “The elements of a breach of contract claim in New York are: (1) the existence of a

 contract, (2) performance by the party seeking recovery, (3) non-performance by the other party,

 and (4) damages attributable to the breach.” RCN Telecom Servs., Inc. v. 202 Ctr. St. Realty

 LLC., 156 F. App’x 349, 350–51 (2d Cir. 2005). The Laljie defendants present no substantive

 argument in favor of dismissing this claim; they only generally argue that Capital 7 “makes

 broad and generic allegations” against Laljie and Rabito. (Laljie Defs.’ Mot. at 8.)

        Capital 7 has adequately pled a breach of contract claim against Laljie and Rabito here.

 Capital 7 alleges that defendants “verbally agreed” to jointly operate 3 Leaf as a “funding

 company, focusing on purchasing future receivables from businesses in need of short-term

 funding,” and that it was specifically agreed that Laljie and Rabito would manage 3 Leaf’s

 operations and finances. (SAC ¶¶ 26–32.) These allegations are supported by a written contract

 establishing 3 Leaf, signed by Laljie. (Id., Ex. A.) Capital 7’s allegations that it contributed the

 agreed-upon capital for funding 3 Leaf, and that defendants failed to perform on their promise to

 make bona fide short-term loans, are pled with adequate specificity and state a claim for breach

 of contract under New York state law.

        D. Conversion

        Under New York law, a “conversion takes place when someone, intentionally and

 without authority, assumes or exercises control over personal property belonging to someone



                                                  36
Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 37 of 39 PageID #: 785



 else, interfering with that person’s right of possession.” Colavito v. New York Organ Donor

 Network, Inc., 8 N.Y.3d 43, 49–50 (2006). The Laljie defendants argue that Capital 7 fails to

 allege “how any of these defendants exercised unauthorized control over the funds in question.”

 (Laljie Defs.’ Mot. at 8.) On the contrary, Capital 7 specifically alleges that defendants,

 including Laljie and Rabito, acted to “remove Plaintiff and its representative[s] as co-signatories

 on 3 Leaf’s accounts” in October 2016, and goes on to plead the specific accounts and the

 amount of money held in each account when seized by defendants. (SAC ¶¶ 58–59.)

 Furthermore, Capital 7 repeatedly states that defendants directed money owed to 3 Leaf by

 purported loan recipients to accounts defendants controlled. (See, e.g., id. ¶ 99.) “In New York,

 an unauthorized wire transfer from one bank account to another constitutes conversion.” Newbro

 v. Freed, 409 F. Supp. 2d 386, 395 (S.D.N.Y. 2006), aff’d, No. 06-CV-1722, 2007 WL 642941

 (2d Cir. Feb. 27, 2007). At this early pleading stage, Capital 7 pleads sufficient facts to support a

 conversion cause of action against Laljie and Rabito.

 IV.     Motion to Disqualify Plaintiff’s Counsel

        Finally, the Sethna defendants move to disqualify Capital 7’s counsel, Gary Tsirelman,

 arguing that Tsirelman “will certainly become a witness in this case.” (Sethna Defs.’ Mot. at

 17.) “To succeed on a motion to disqualify an attorney under the ‘Attorney Witness Rule,’ a

 movant must show that the adverse attorney’s testimony is both necessary and substantially

 likely to be prejudicial to the attorney’s client.” Kriss v. Bayrock Grp. LLC, No. 10 CIV. 3959

 (LGS) (FM), 2014 WL 2212063, at *10 (S.D.N.Y. May 29, 2014). Courts determine whether an

 attorney’s testimony is necessary by considering, among other things, “the significance of the

 matters as to which the attorney’s testimony is sought, ‘the weight of the testimony, and the

 availability of other evidence.’” Id. (quoting Paramount Commc’ns, Inc. v. Donaghy, 858 F.



                                                  37
Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 38 of 39 PageID #: 786



 Supp. 391, 394 (S.D.N.Y. 1994)). Testimony is prejudicial where it is “sufficiently adverse to

 the factual assertions or account of events offered on behalf of the client, such that the client

 might have an interest in . . . discrediting that testimony.” Id. (quoting Donaghy, 858 F. Supp at

 395). The party moving to disqualify the attorney bears the burden of establishing both “what

 issues in the case the prejudice may occur and that the likelihood of prejudice occurring is

 substantial.” Id. (quoting Donaghy, 858 F. Supp at 395).

         Courts in the Second Circuit have consistently recognized that the advocate-witness rule

 primarily raises concerns when the attorney will be retained as trial counsel. See Amusement

 Indus., Inc. v. Stern, 657 F. Supp. 2d 458, 462 (S.D.N.Y. 2009) (citing cases). In the early stages

 of a case, it is difficult to establish with any certainty what factual issues will be in dispute

 should the case go to trial, whether the attorney will in fact be a necessary witness on any of

 those issues, and whether the attorney will be the client’s trial counsel at all. Courts thus

 regularly deny early-stage motions to disqualify as premature – even where the attorney is

 apparently closely involved in the facts of the case. See, e.g., Lyman v. City of Albany, No. 06-

 CV-1109 (LEK) (DRH), 2007 WL 496454, at *4 (N.D.N.Y. Feb. 12, 2007) (denying early-stage

 motion to disqualify as premature despite the fact that defendant’s lawyer was “personally and

 directly involved in many of the allegations of fact in the amended complaint” because the

 availability of other witnesses to those events and the factual issues to be disputed at trial are still

 unknown).

         The Sethna defendants fail to point to specific factual issues on which Tsirelman’s

 testimony would be necessary and prejudicial to his client. The Sethna defendants do identify

 one factual issue for which Tsirelman might serve as a witness – the alleged use of violence by a

 man named “Farid” to intimidate Sethna – but they then fail to provide any explanation as to



                                                   38
Case 1:17-cv-02374-RRM-ST Document 82 Filed 05/29/20 Page 39 of 39 PageID #: 787



 why this factual issue would be relevant in the instant action. (Sethna Defs.’ Mot. at 19.)

 Because the Sethna defendants fail to point to specific factual issues in this action on which

 Tsirelman’s testimony would be necessary, the Court denies the motion to disqualify. See Kriss,

 2014 WL 2212063, at *10. But even if the Sethna defendants had made such a showing, their

 motion would still be premature. While plaintiffs do not state that Tsirelman will not be trial

 counsel, they do note that, at this early stage, defendants “cannot credibly state that Tsirelman

 will actually be the trial advocate in this matter should it go before a jury.” (Opp. Mot. at 20–

 21.) Setting aside whether Tsirelman will ultimately serve as trial counsel, the Sethna defendants

 fail to explain why Tsirelman’s representation will pose an ethical problem at this early stage.

 Accordingly, the Sethna defendants’ motion to disqualify Tsirelman as counsel is denied without

 prejudice to renewal at a later stage of this litigation.

                                            CONCLUSION

         For the reasons above, the Capital 7’s claims against First Choice Payment Systems, Inc.,

 and Prestige Investment Associates, Inc., are dismissed – as are Capital 7’s fraud and unjust

 enrichment claims against Laljie and Rabito. Otherwise, the Laljie defendants’ motion to

 dismiss is denied, as is the entirety of the Sethna defendants’ motion to dismiss. The Sethna

 defendants’ motion to disqualify counsel is also denied. This action is recommitted to

 Magistrate Judge Tiscione for all remaining pre-trial matters, including settlement discussions if

 appropriate.

                                                         SO ORDERED.

 Dated: Brooklyn, New York
        May 29, 2020                                     Roslynn R. Mauskopf
                                                         ____________________________________
                                                         ROSLYNN R. MAUSKOPF
                                                         Chief United States District Judge


                                                    39
